United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 00-1344
                                  ________________

Sean Riggins,                               *
                                            *
             Appellant,                     *
                                            *       Appeal from the United States
      v.                                    *       District Court for the
                                            *       Eastern District of Arkansas.
Larry Norris, Director, Arkansas            *
Department of Correction,                   *
                                            *
             Appellee.                      *

                                  ________________

                                  Submitted: December 14, 2000
                                      Filed: February 1, 2001
                                  ________________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and HANSEN, Circuit
Judges.
                         ________________

HANSEN, Circuit Judge.

      Sean Riggins appeals the district court's1 denial of his petition for writ of habeas
corpus, filed pursuant to 28 U.S.C. § 2254 (1994 & Supp. IV 1998). We affirm.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of
Arkansas.
     Riggins was convicted in Arkansas state court on one count of first-degree
murder and was sentenced as a habitual offender to a 50-year term of imprisonment.
The Supreme Court of Arkansas affirmed the conviction in September 1994. See
Riggins v. State, 882 S.W.2d 664 (Ark. 1994). In November 1994, Riggins filed a
petition for postconviction relief pursuant to Ark. R. Crim. P. 37.1. Riggins claimed
that his trial counsel was constitutionally ineffective in failing to convey the state's plea
offer of a 15-year recommended sentence in exchange for his testimony implicating
others involved in the crime. At an evidentiary hearing on the claim, the state stipulated
that such an offer was made. Riggins testified, however, that his trial counsel never
conveyed the offer to him, and that if the offer had been conveyed, he would have
accepted it. Riggins' trial counsel testified during the evidentiary hearing that he could
not recall whether the state made an offer.

       At the conclusion of the hearing, the trial court commented that it did not believe
Riggins' "stories" and that if an offer was made it was conveyed. In a subsequent
written order denying Riggins' petition, the court ruled that there was no substantial
evidence supporting the claim that Riggins' trial counsel failed to convey the state's plea
offer. The Supreme Court of Arkansas affirmed the denial of Riggins' ineffective
assistance of counsel claim. See Riggins v. State, 946 S.W.2d 691 (Ark. 1997).
Recognizing that it had previously held that a failure to convey a plea offer may
constitute ineffective assistance of counsel, the Supreme Court of Arkansas concluded
that the trial court did not believe, nor was it obligated to believe, Riggins' testimony
that his counsel failed to convey the offer, a predicate fact supporting his
ineffectiveness claim. See id. at 692.

       Riggins filed a petition for habeas corpus in June 1998, claiming that the state
courts' rejections of his ineffectiveness claim were "based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding." 28 U.S.C. § 2254(d)(2) (Supp. IV 1998). In its order dismissing the

                                             2
petition, the district court concluded that Riggins was unable to show by clear and
convincing evidence that his trial counsel did in fact fail to convey the plea offer to him.
See id. at § 2254(e)(1) ("[A] determination of a factual issue made by a State court
shall be presumed to be correct," rebutted only by clear and convincing evidence.).
Although Riggins argues his testimony was credible (and that there was no evidence
presented during the state court evidentiary hearing contradicting his testimony), the
state trial court was certainly entitled to disbelieve Riggins' self-serving testimony, as
both the Supreme Court of Arkansas and the district court noted. See Loeblein v.
Dormire, 229 F.3d 724, 726 (8th Cir. 2000) ("[T]he trier of fact is entitled to make the
ultimate decision of whether testimony is to be believed."); cf. Cuppett v. Duckworth,
8 F.3d 1132, 1139 (7th Cir. 1993) ("[W]e have repeatedly held that self-serving
statements by a defendant that his conviction was constitutionally infirm are insufficient
to overcome the presumption of regularity accorded state convictions."), cert. denied,
510 U.S. 1180 (1994). The state trial court had the particular vantage to observe
Riggins and assess his credibility. Having carefully reviewed the record, including the
specific portions relied upon by Riggins, we agree with the district court that Riggins
has not overcome the presumption that the state court made a correct assessment.

       Accordingly, we agree that the state courts' denials of Riggins' ineffective
assistance of counsel claim were not based on an unreasonable determination of the
evidence presented at the Rule 37 hearing. We therefore affirm the judgment of the
district court. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                             3